Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed June 7, 2021 against the election/restriction requirement are hereby acknowledged. Examiner respectfully disagrees, because the pertinent inquiry is whether there exists patentably distinct species, of which applicant does not argue (applicant simply states they can be used in the same process), and whether there exists a search burden. The latter was demonstrated by Examiner’s demonstration that the different structures would require non-overlapping searches. Therefore, these arguments are not persuasive and the restriction requirement is maintained.
Drawings
The drawings are objected to because: In Fig. 1E there are two “1000” reference numerals.
Specification
The specification is objected to because: in ¶27 “racket” should be “bracket.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9-10, 12-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Li US 20180299082 (“Li”) in view of Sorensen et al. US 20160201890 (“Sorensen”).
Re 1: Li teaches: a connecting bridge 500 comprising a bridge housing 522, at least one aperture formed in the bridge housing (Fig. 8: multiple apertures including two on the lateral sides which mate with tabs), and at least one locking tab, the connecting bridge for attachment to a second distal end of the first linear LED luminaire and enabling secure mechanical and electrical connection between the first linear LED luminaire and a second LED luminaire when the first linear LED luminaire is aligned with the 

Li fails to teach a suspension bracket comprising at least one connection feature for attachment to a connection point, and an attachment portion for accepting a first distal end of a first linear LED luminaire.

Sorensen teaches a suspension bracket 64 comprising at least one connection feature 81 for attachment to a connection point, and an attachment portion 76 for accepting a first distal end of a first linear LED luminaire (Fig. 12; ¶42).

Connecting a suspension bracket to at least one end permits affixation to a permanent structure, as taught by Sorensen. Moreover, Li teaches that any part of the ends of the luminaires may be mechanically connected to other structures (¶¶56-57).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Li with Sorensen’s teachings in order to provide structural stability to the devices or simply to arrange them on a specific structure for the purpose of creating a light display.

Li discloses: 

Re 2: a starter bridge 300 comprising a starter bridge housing 320 and a wiring bridge 318, the starter bridge housing for attachment to a distal end of a starter linear LED luminaire of a continuous 1 314 through the starter linear LED luminaire and enables connection to at least one additional LED luminaire via the connecting bridge (Figs. 1,5; ¶52, 80, 92-96).

Re 3: a finisher bridge comprising a finisher bridge 400 housing including at least one aperture and a locking tab, the finisher bridge for attachment to a distal end of a linear LED luminaire that comprises a final linear LED luminaire of a continuous run of linear LED luminaires (Figs. 1, 7; ¶¶88-91; claims 9-11).

Re 4: wherein the starter bridge housing further comprises wire crimps2 319 configured for holding the electrical wires.

Re 5: wherein the starter bridge further comprises at least one aperture in the starter bridge housing and a locking tab for insertion into the aperture enabling both a mechanical and an electrical connection of the starter bridge to the starter linear LED luminaire (claims 9-11; Fig. 4: shown is a tab on one lateral edge with a tab on opposite lateral edge).

Re 7: wherein the at least one connection feature of the suspension bracket connects to one of an alignment point of a linear light fixture, a connection point of a ceiling, a wall or a floor, or a suspension point of a cable, rod or pipe (see combo made above in claim 1).

Re 9: wherein the shape of an outer portion of the bridge housing of the connecting bridge is similar to that of an optical cover of a linear LED luminaire (Fig. 1).

Re 10: wherein the connecting bridge comprises at least two apertures for receiving a first locking tab associated with a first linear LED luminaire and a second locking tab associated with an adjacent second linear LED luminaire (Fig. 6; claims 9-11).

Re 12: Li teaches:
affixing a first end of a connecting bridge 500 to a first distal end of a first linear LED luminaire, the connecting bridge comprising a bridge housing 522, at least one aperture formed in the bridge housing, and at least one locking tab (Fig. 8; claims 9-11);
connecting a second end of the connecting bridge to a second distal end of a second linear LED luminaire enabling secure mechanical and electrical connection between the first linear LED luminaire and the second LED luminaire (Figs. 1, 6; ¶62, 80, 92-96).

Li fails to teach affixing a suspension bracket to a connection point; connecting a second distal end of the first linear LED luminaire to the suspension bracket.

Sorensen teaches a suspension bracket 64 to a connection point; connecting a second distal end of the first linear LED luminaire to the suspension bracket.
Connecting a suspension bracket to at least one end permits affixation to a permanent structure, as taught by Sorensen. Moreover, Li teaches that any part of the ends of the luminaires may be mechanically connected to other structures (¶¶56-57).


Li discloses
Re 13: wherein the connection point comprises one of an alignment point of a linear light fixture, a connection point of a ceiling, a wall or a floor, or a suspension point of a cable, rod or pipe (see combo made above).

Re 14: further comprising affixing a finisher bridge 400 to the second distal end of the first linear LED luminaire (Fig. 1).

Re 16: wherein connecting the second end of the connecting bridge to the second distal end of the second linear LED luminaire comprises rotating the first linear LED luminaire about a pivot point located on the suspension bracket until the connecting bridge aligns with the second linear LED luminaire (note: in assembling the device one would start by connecting the first luminaire to the suspension bracket, adding the connecting bridge, then rotating the first luminaire up to connect it to a second LED luminaire).

Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Li and Sorensen as applied to claims 2 and 1, respectfully, above, and further in view of May US 20170227174 (“May”).
Re 6 and 11: Li and Sorensen fail to teach these claims.

May teaches (¶103): 
claim 6: wherein the starter bridge housing is composed of one of a metal material, a plastic material and a hard polymeric material.

Claim 11: wherein the connecting bridge is composed of one of a metal material, a plastic material and a hard polymeric material.

	Plastic is well-known for use in luminaires due to its wide-availability and ability to form as an electrical insulator. Also, it is a long-held tenet of patent law that the inclusion of a known material or structure based on its suitability for its intended use supports a prima facie obviousness determination. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Here, the use of plastics is known as a suitable material for bridges due to their availability and electrical insulation. Thus, it is an obvious modification of the prior art. See id.
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Li and Sorensen with May’s teachings in order to use a known material suitable for making a bridge.
	
Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Li and Sorensen as applied to claims 1 and 12, respectfully, above, and further in view of https://home.howstuffworks.com/what-are-self-tapping-screws.htm (“Website”) (available as early as July 14, 20113).
Re 8: Li and Sorensen discloses wherein the suspension bracket comprises at least one fastener forming an axis of rotation for the first linear LED luminaire enabling rotation of the first linear LED luminaire and the connecting bridge towards the second luminaire during installation of the first linear 
Li and Sorensen are silent as to whether the fastener is a screw.

Website teaches a screw. 
Specifically, website teaches using a self-tapping screw that “drill their own holes when they’re screwed into materials such as wood, plastic and metal. By using a screwdriver to attach a self-tapping screw, you can create precisely fitted threads. They're ideal for combining two different types of materials or for screwing in areas where access is only one-sided. It’s helpful to use self-tapping screws for products that need to be maintained regularly, such as air-conditioning units or canopies, where you need to dissemble and reassemble the item along the same threads.”
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Li and Sorensen with Website’s teachings in order to use a known fastener that has great versatility.

Re 15: Li and Sorensen fail to teach wherein affixing the suspension bracket to the connection point comprising utilizing at least one self-tapping screw.

Website teaches wherein affixing the suspension bracket to the connection point comprising utilizing at least one self-tapping screw.
Specifically, website teaches using a self-tapping screw that “drill their own holes when they’re screwed into materials such as wood, plastic and metal. By using a screwdriver to attach a self-tapping screw, you can create precisely fitted threads. They're ideal for combining two different types of materials or for screwing in areas where access is only one-sided. It’s helpful to use self-tapping screws 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Li and Sorensen with Website’s teachings in order to use a known fastener that has great versatility.

Conclusion
Please see attached PTO-892 form for all relevant prior art uncovered.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD J SUFLETA II whose telephone number is (571)272-4279.  The examiner can normally be reached on M-F 9AM-6PM EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


GERALD J. SUFLETA II
Primary Examiner
Art Unit 2875



/GERALD J SUFLETA II/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Wire read in conformity with its dictionary definition: metal in the form of a usually very flexible thread or slender rod. https://merriam-webster.com/dictionary/wire . Since it passes current it is an electrical wire.
        2 Crimp is understood to mean: to be an inhibiting or restraining influence on : CRAMP. https://www.merriam-webster.com/dictionary/crimp 
        3 https://web.archive.org/web/20110714111004/https://home.howstuffworks.com/what-are-self-tapping-screws.htm